

117 SRES 37 ATS: Expressing solidarity with the San Isidro Movement in Cuba, condemning escalated attacks against artistic freedoms in Cuba, and calling for the repeal of laws that violate freedom of expression and the immediate release of arbitrarily detained artists, journalists, and activists.
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 37IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Menendez (for himself, Mr. Rubio, Mr. Durbin, Mr. Cardin, Mr. Coons, Mr. Cruz, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, with an amendment and an amendment to the preambleApril 15, 2021Considered, amended, and agreed to with an amended preambleRESOLUTIONExpressing solidarity with the San Isidro Movement in Cuba, condemning escalated attacks against artistic freedoms in Cuba, and calling for the repeal of laws that violate freedom of expression and the immediate release of arbitrarily detained artists, journalists, and activists.Whereas artists, journalists, and activists in Cuba have faced increased censorship, persecution, and arbitrary detention by the Government of Cuba as a result of Decrees 349 and 370, which seek to restrict artistic freedoms and silence independent media in Cuba; Whereas, in December 2018, Decree 349 entered into force, requiring that artists and those who hire them receive prior approval from the Government of Cuba to operate in public or private spaces or otherwise be subject to confiscation of materials, fines, or sanctions without the right to an appeal; Whereas, in July 2019, Decree 370 entered into force, regulating and imposing sanctions with respect to the free distribution of information through the internet and leading to increased repression, arbitrary detentions, and censorship by the Government of Cuba; Whereas international human rights organizations, including Human Rights Watch, Amnesty International, the United Nations Office of the High Commissioner for Human Rights, and the Inter-American Commission on Human Rights, have condemned Decrees 349 and 370 as violating fundamental freedoms and contradicting Article 54 of the 2019 Constitution of Cuba, which guarantees freedom of expression; Whereas, in 2018, the San Isidro Movement (MSI), an organization of artists, activists, academics, and journalists, began to peacefully protest increased censorship and persecution in Cuba; Whereas Denis Solís González, a musician and member of the San Isidro Movement, was detained on November 9, 2020, and sentenced to 8 months in prison on contempt of authority charges after sharing a live video online of a police officer entering his home without a warrant; Whereas, on November 19, 2020, artists and activists from the San Isidro Movement launched a day of poetry and gathered at a private residence to discuss actions to protest the arbitrary detention of Denis Solís González, and during that peaceful activity, state police blocked access to the house, confiscating all food and humanitarian supplies; Whereas, in response to the events of November 19, 2020, 14 independent artists and activists went on a 7-day hunger strike at the private residence, during which state authorities allegedly contaminated water sources in order to sicken the artists, activists, and those supporting them through the strike; Whereas, on November 26, 2020, state security agents forcibly entered the protest site to remove the 14 artists and activists and 6 others supporting them through the strike, blocking internet connectivity and communications throughout Cuba during the raid; Whereas, on November 27, 2020, approximately 300 people gathered outside the Ministry of Culture of Cuba to peacefully protest the lack of artistic freedom in Cuba and the arbitrary arrest of Denis Solís González and other artists and activists in an unprecedented demonstration against the Government of Cuba, and, despite the use of tear gas by state security forces, the protesters were undeterred; Whereas, as a result of the protest on November 27, 2020, Cuban officials met with 30 artists and activists, including 5 leaders of the San Isidro Movement, and agreed to stop harassment of Cuban artists and initiate a dialogue between the San Isidro Movement, other activists, and the government; Whereas, despite that commitment by Cuban officials, the Government of Cuba subsequently escalated its attacks against the artists and activists who participated in the meeting, including by surrounding and blocking access to their homes; Whereas the Cuban regime used state-controlled media to label the hunger strikers as committing acts of terrorism; Whereas, on December 4, 2020, the Government of Cuba unilaterally ended the dialogue process with Cuban artists and independent civil society and political activists;Whereas, on January 27, 2021, officials of the Ministry of Culture, led by Minister Alpidio Alonso and Vice Ministers Fernando Rojas and Fernando León Jacomino, physically assaulted a group of 20 to 30 artists who had gathered outside the Ministry of Culture to restart a dialogue process with authorities and demand an end to the repression of the artistic community; Whereas, following the assault on the group by Minister Alonso and Vice Ministers Rojas and Jacomino, Cuban state security forces violently detained protesters; and Whereas, despite the suspension of the dialogue process by the Government of Cuba, artists, activists, and independent journalists continue to bravely advocate for fundamental freedoms and denounce human rights violations in Cuba: Now, therefore, be itThat the Senate—(1)expresses solidarity with the members of the San Isidro Movement and their efforts to advance freedom of expression in Cuba; (2)calls on Cuban authorities to engage in a meaningful dialogue process with the members of the San Isidro Movement and other artists and activists seeking to advance freedom of expression in Cuba; (3)calls on the Government of Cuba to immediately release Denis Solís González and other arbitrarily imprisoned artists and journalists; (4)urges the officials of the Ministry of Culture of Cuba to refrain from physical violence and any other acts of repression against Cuban artists and journalists; (5)calls for the immediate repeal of Decrees 349 and 370 and other laws in Cuba that violate freedom of expression; (6)urges governments and legislatures in Europe and Latin America to renew their support for democratic activists in Cuba and speak out against the repression of artists and journalists in Cuba; and (7)encourages the Secretary of State to condemn the persecution, threats, and intimidation of Cuban artists and journalists. 